Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/761,277, filed 5/4/2020.
The restriction requirement regarding claim 6 has been withdrawn, and claim 7 has been withdrawn from consideration as drawn to a non-elected claim(see below).
Claims 1-6(see below) are pending and examined.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-5 in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination could be done without serious burden.  This is not found persuasive regarding claim 7 because the search query of the method of claim 7 is not covered by the search claims 1-6.  Therefore, the addition of the method search query is a serious burden to the examiner.  The arguments provided are persuasive regarding claim 6 and the claim is being examined.
The requirement regarding claim 7 is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/2020; 6/4/2020 and 1/7/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “is inserted” renders the meets and bounds of the claim unclear since the hole was couched in a functional limitation and not positively recited.  By changing the phrase to “is configured to be inserted” the rejection would be overcome.
In claim 1, lines 6-7, “extending from an opening part” renders the meets and bounds of the claim unclear since the hole was couched in a functional limitation and not positively recited.  By changing the phrase to “is configured to extend from an opening part” the rejection would be overcome.

In claim 3, line 3, “the sleeve part that contacts the adhesive” renders the meets and bounds of the claim unclear since the adhesive was couched in a functional limitation and not positively recited.  By deleting “that contacts the adhesive” the rejection would be overcome.
In claim 5, line 4, “is inserted” renders the meets and bounds of the claim unclear since the hole was couched in a functional limitation and not positively recited.  By changing the phrase to “is configured to be inserted” the rejection would be overcome.
In claim 5, line 7, “that faces” renders the meets and bounds of the claim unclear since the hole was couched in a functional limitation and not positively recited.  By changing the phrase to “that is configured to face” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ludwig(6,457,910; cited on PTO 892).
Ludwig discloses an anchoring bolt/structure((1, 2, 7, see Figs. 1 and 2; and 21/22/24, see Fig. 3, the term “anchor bolt” lends no structural limitation and is considered met by the elements 2/7 of Ludwig) for an adhesive anchor(elements 1/2/7 used with adhesive 4 form an adhesive anchor, the term “adhesive anchor” lends no structural limitation and is considered met by the elements 1/2/4/7 of Ludwig) that is fixed via adhesive(the mortar 4 is considered the adhesive in view of the broad interpretation of “adhesive” to mean “a substance used for sticking objects together” and since the elements are stuck together in hole 16 considered met by Ludwig) to an anchor hole(16, see Fig. 2) formed in a fixed body(14), the bolt comprising 
a head part(2, 22, see Figs. 1 and 3) that is inserted into a hole back part of the anchor hole(16, see Fig. 2); 
a shank part(7, 24) that is continuous with the head part(see Figs. 1-3) and formed to have a diameter smaller than a diameter of the head part(see Figs. 1-3); and 
a sleeve part(1, 21) into which the shank part(7, 24) is inserted, the sleeve part extending from an opening part to the hole back part of the anchor hole and having a tip end thereof abutted onto the head part(see Fig. 3), wherein 
the sleeve part is formed of metal(see column 3, line 59), and 

Ludwig lacks the specific material of the sleeve part.
Applicant’s disclosure no criticality to the specific metal used for the sleeve part(see para. [0030].
Therefore, the specific material chosen for the sleeve part is considered a feature best determined by a skilled artisan given the intended use of the bolt.
Regarding claim 2, Ludwig discloses the anchor bolt for an adhesive anchor according to claim 1, wherein the tip end of the sleeve part is anchored to the head part(see Figs. 1-3).
Regarding claim 3, Ludwig discloses the anchor bolt for an adhesive anchor according to claim 1, wherein the outer peripheral surface of the sleeve part that contacts the adhesive is formed into an irregularity shape(see Figs. 1-3).
Regarding claim 4, Ludwig discloses the anchor bolt for an adhesive anchor according to claim 1, wherein the anchor hole has a straight hole part that extends from the opening part to the hole back part(see Fig. 2), and the head part has a circulation part that causes the adhesive to relatively circulate from a tip end side to a base end side thereof during the insertion(the shape of the tip end is considered capable of performing the function and meets the functional claim limitation).
Regarding claim 5, Ludwig discloses the anchor bolt for an adhesive anchor according to claim 1, wherein the bolt of Ludwig is capable of being used with an anchor hole with a diameter expanded part at the hole back part into which the head part is 
Regarding claim 6, Ludwig discloses an adhesive anchor comprising: 
the anchor bolt for an adhesive anchor according to claim 1; and the adhesive(4) filled in a gap between the anchor hole and the anchor bolt(see Fig. 2).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/